Citation Nr: 1642254	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  15-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In 2016, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a February 1982 rating decision, the RO denied entitlement to service connection for headaches.

2.  The evidence received more than one year since the February 1982 rating decision relates to an unestablished fact necessary to substantiate a claim of service connection for headaches.

3.  The evidence is at least evenly balanced as to whether the Veteran's headaches had their onset in service.



CONCLUSIONS OF LAW

1.  The RO's February 1982 denial of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an award of service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issues decided herein, further discussion of the VCAA is not necessary at this time.

Merits

I.  New and Material Evidence

In February 1982, the RO denied service connection for headaches.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, the evidence added to the claims file since February 1982 includes the report of a June 2015 VA examination.  There, the examiner concluded that it was at least as likely as not that current headaches were related to service.  

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the February 1982 rating decision is new in that it had not been previously submitted.  These records indicate a nexus between headaches and service.  Accordingly, the Board finds that because this evidence addresses an element of the Veteran's claim that was not present in February 1982, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  Organic diseases of the nervous system are chronic diseases.  38 C.F.R. § 3.309(a).  In this instance, the Veteran has been diagnosed with headaches generally, not specifically with migraines.  However, considering the chronic nature of the Veteran's headaches, as will be discussed below, and the designation of migraine headaches as chronic diseases, the Board concludes that the Veteran's headaches qualify as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, as headaches qualify under 38 C.F.R. § 3.309(a) as chronic diseases, and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be considered.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

At the June 2015 VA examination, the Veteran was diagnosed with headaches.  

During service, the Veteran sustained a head injury, as shown by the service treatment record detailing a scalp abrasion.  See February 1965 Chronological Record of Medical Care.  The Veteran reported that he fell off the back of a truck and hit his head.  See Board Hearing Transcript (Tr.) at 4.  At separation, the Veteran reported having occasional headaches.  See September 1965 Report of Medical History.

The Veteran has competently and credibly reported that he has experienced headaches since service.  See June 2015 VA examination Report; Board Hearing Tr. at 5.  The Veteran also submitted a statement from his brother dated October 2014, detailing that the Veteran complained of headaches following service and that the Veteran relayed that he experienced headaches since falling from a truck during service. 

This evidence led the June 2015 VA examiner to conclude that headaches were at least as likely as not related to service.  As rationale, the examiner noted buddy statements and the Veteran's own testimony led the examiner to conclude it was a 50/50 probability that headaches were related to service.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The June 2015 VA examiner submitted an addendum later that month.  In the addendum, she concluded that it was less likely as not that the Veteran's headaches were related to service.  As rationale, the examiner stated that the Veteran was treated for a head injury in 1974, where he sustained a head injury.  However, the examiner did not consider the Veteran's statement that he experienced headaches prior to the 1974 incident and they worsened following the incident.  See Board Hearing Tr. at 10.  Given this, that opinion is of diminished probative value.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability").

In any event, under 38 C.F.R. § 3.303(b), medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  Here, headaches were noted in service, the Veteran has testified to experiencing headaches since service and he has been diagnosed with headaches post-service.

Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether the headaches first manifested during service and continued since service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The application to reopen a claim for entitlement to service connection for headaches is granted.

Entitlement to service connection for headaches is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


